KISTLER, J.,
concurring.
Defendant Oregon Steel Mills, Inc., has filed a motion asking us to recall our judgment to clarify when the judgment was entered. Defendant’s motion raises two related but separate questions. The first question is when, as a matter of state law, this court’s judgment was entered. I agree with the majority that it is appropriate to recall the judgment to address that question, and that, as a matter of state law, the judgment is entered when the appellate judgment is entered in the register and mailed.
The second question is when, as a matter of federal law, the 90-day period for filing a petition for certiorari *275begins to run. The United States Supreme Court’s jurisdiction to consider defendant’s petition for certiorari turns on that determination, and I agree with the majority that the resolution of that federal issue is more appropriately left to the Court. See 180 Or App at 270 n 2. I write separately to identify more specifically the potential problem that litigants face in deciding when to petition for certiorari.
Section 2101(c) of Title 28 provides that “any writ of certiorari intended to bring any judgment or decree in a civil action, suit or proceeding before the Supreme Court for review shall be taken or applied for within ninety days after the entry of such judgment or decree.” The Court has held that, when a party files a petition for certiorari from a state supreme court decision, the 90 days begins to run from the entry of the appellate judgment. Puget Sound Co. v. King County, 264 US 22, 25, 44 S Ct 261, 68 L Ed 541 (1924).
Rule 13(1) of the United States Supreme Court Rules provides:
“Unless otherwise provided by law, a petition for a writ of certiorari to review a judgment in any case, civil or criminal, entered by a state court of last resort * * * is timely when it is filed * * * within 90 days after entry of the judgment. A petition for a writ of certiorari seeking review of a judgment of a lower state court that is subject to discretionary review by the state court of last resort is timely when it is filed with the Clerk within 90 days after entry of the order denying discretionary review.”
In this case, defendant is not seeking review of a judgment “entered by a state court of last resort.” Rather, it is seeking review of a “judgment of a lower state court that is subject to discretionary review by the state court of last resort.” Under the second sentence in Rule 13(1), the 90-day period for filing a petition for certiorari would appear to have begun running from the entry of the Oregon Supreme Court’s order denying discretionary review.
The federal question that defendant’s motion raises, and that we do not decide, is how the second sentence in Rule 13(1) relates to 28 USC section 2101(c) when, as a matter of state law, the lower state court’s judgment is not entered until after discretionary review is denied. A litigant of course *276may always avoid that question by filing a petition for certiorari within 90 days after entry of the order denying discretionary review. This case, however, squarely presents that federal question.